
	

114 S2610 IS: To approve an agreement between the United States and the Republic of Palau.
U.S. Senate
2016-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2610
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2016
			Ms. Murkowski (for herself, Ms. Cantwell, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To approve an agreement between the United States and the Republic of Palau.
	
	
		1.Approval of agreement between United States and Republic of Palau
 (a)DefinitionsIn this section: (1)AgreementThe term Agreement means the Agreement and appendices signed by the United States and the Republic of Palau on September 3, 2010.
 (2)CompactThe term Compact means the Compact of Free Association between the Government of the United States of America and the Government of Palau, as contained in section 201 of Public Law 99–658 (48 U.S.C. 1931 note).
				(b)Results of Compact review
 (1)In generalTitle I of Public Law 99–658 (48 U.S.C. 1931 et seq.) is amended by adding at the end the following:
					
						105.Results of Compact review
 (a)In generalThe agreement and appendices signed by the United States and the Republic of Palau on September 3, 2010 (referred to in this section as the Agreement), pursuant to section 432 of the Compact, are approved—
 (1)except for the extension of article X of the Agreement regarding Federal programs and services, concluded pursuant to article II of title II and section 232 of the Compact; and
 (2)subject to the provisions of this section. (b)Withholding of fundsIf the Republic of Palau withdraws more than $5,000,000 from the trust fund established under section 211(f) of the Compact during fiscal year 2016, or more than $8,000,000 during fiscal year 2017, the amounts payable under sections 1, 2(a), 3, and 4(a) of the Agreement shall be withheld from the Republic of Palau until the date on which the Republic of Palau reimburses the trust fund for the total amounts withdrawn that exceeded $5,000,000 during fiscal year 2016 or $8,000,000 during fiscal year 2017, as applicable.
 (c)Funding for certain provisionsNot later than 30 days after the date of enactment of this section, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary of the Interior such sums as are necessary for the Secretary of the Interior to implement sections 1, 2(a), 3, 4(a), and 5 of the Agreement, to remain available until expended, without any further appropriation.
 (d)Authorization of appropriationsThere are authorized to be appropriated— (1)to the Secretary of the Interior to subsidize postal services provided by the United States Postal Service to the Republic of Palau, the Republic of the Marshall Islands, and the Federated States of Micronesia $1,500,000 for each of fiscal years 2017 through 2024, to remain available until expended; and
 (2)to the head of each Federal entity described in paragraphs (1), (3), and (4) of section 221(a) of the Compact (including any successor of such a Federal entity) to carry out the responsibilities of the Federal entity under section 221(a) of the Compact such sums as are necessary, to remain available until expended..
 (2)OffsetSection 3 of the Act of June 30, 1954 (68 Stat. 330, 82 Stat. 1213, chapter 423), is repealed. (c)Payment schedule; withholding of funds; funding (1)Compact FundSection 1 of the Agreement is amended to read as follows:
					
 1.Compact FundThe Government of the United States shall contribute $30,250,000 to the Fund established under section 211(f) of the Compact in accordance with the following schedule:
 (1)$20,000,000 for fiscal year 2017. (2)$2,000,000 for each of fiscal years 2018 through 2022.
 (3)$250,000 for fiscal year 2023.. (2)Infrastructure Maintenance FundSubsection (a) of section 2 of the Agreement is amended to read as follows:
					
						(a)Grant
 (1)In generalThe Government of the United States shall provide a grant in an amount equal to $3,500,000 for each of fiscal years 2017 through 2024 to create a trust fund (referred to in this agreement as the Infrastructure Maintenance Fund), to be used for the routine and periodic maintenance of major capital improvement projects financed using funds provided by the Government of the United States.
 (2)Contributions by PalauThe Government of Palau shall match the contributions made by the Government of the United States by making contributions of $150,000 to the Infrastructure Maintenance Fund on a quarterly basis during the period beginning on October 1, 2016, and ending on September 30, 2024.
 (3)RequirementThe implementation of this subsection shall be carried out in accordance with appendix A to this agreement..
 (3)Fiscal Consolidation FundSection 3 of the Agreement is amended to read as follows:  3.Fiscal Consolidation Fund (a)In generalThe Government of the United States shall provide to the Government of Palau $5,000,000 for each of fiscal years 2017 and 2018 for deposit in an interest-bearing account to be used to reduce government arrears of the Government of Palau.
 (b)RequirementThe implementation of this section shall be carried out in accordance with appendix B to this agreement..
 (4)Direct economic assistanceSubsection (a) of section 4 of the Agreement is amended to read as follows:
					
						(a)Direct economic assistance
 (1)In generalIn addition to economic assistance in an amount equal to $13,147,000 provided to the Government of Palau by the Government of the United States for each of fiscal years 2010 through 2016, and unless otherwise specified in this agreement or an appendix to this agreement, the Government of the United States shall provide to the Government of Palau $28,721,000 in economic assistance, as follows:
 (A)$7,500,000 for fiscal year 2017. (B)$6,250,000 for fiscal year 2018.
 (C)$5,000,000 for fiscal year 2019. (D)$4,000,000 for fiscal year 2020.
 (E)$3,000,000 for fiscal year 2021. (F)$2,000,000 for fiscal year 2022.
 (G)$971,000 for fiscal year 2023. (2)MethodUnless otherwise specified in this agreement or in an appendix to this agreement, the funds provided for a fiscal year under this subsection shall be provided in 4 quarterly payments in an amount equal to—
 (A)30 percent of the total applicable amount during the first quarter; (B)30 percent of the total applicable amount during the second quarter;
 (C)20 percent of the total applicable amount during the third quarter; and (D)20 percent of the total applicable amount during the fourth quarter.
								.
 (5)Infrastructure projectsSection 5 of the Agreement is amended to read as follows:  5.Infrastructure projects (a)In generalThe Government of the United States shall provide to the Government of Palau grants in a total amount equal to $40,000,000, as follows:
 (1)$8,000,000 for each of fiscal years 2017 through 2019.
 (2)$6,000,000 for fiscal year 2020. (3)$5,000,000 for each of fiscal years 2021 and 2022.
 (b)UseThe Government of Palau shall use each grant provided under subsection (a) for 1 or more mutually agreed-upon infrastructure projects, in accordance with appendix C to this agreement..
 (d)Passport requirementSection 141 of the Compact is amended to read as follows:  141.Passport requirement (a)Admission (1)In generalAny person who meets the requirements of any category described in paragraph (2) may be admitted to, and lawfully engage in occupations and establish residence as a nonimmigrant in, the United States and its territories and possessions, without regard to paragraph (5) or (7)(B)(i)(II) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)), subject to the condition that the passport presented to satisfy paragraph (7)(B)(i)(I) of that section is a valid, unexpired, machine-readable passport that satisfies the internationally accepted standard for machine readability.
 (2)Description of categoriesThe categories referred to in paragraph (1) are the following: (A)A person who—
 (i)on September 30, 1994, was a citizen of the Trust Territory of the Pacific Islands (as defined in title 53 of the Trust Territory Code in force on January 1, 1979); and
 (ii)has become, and remains, a citizen of Palau. (B)A person who acquires the citizenship of Palau, at birth, on or after the effective date of the Constitution of Palau.
 (C)A naturalized citizen of Palau who— (i)has been an actual resident of Palau for not less than 5 years after attaining that naturalization; and
 (ii)holds a certificate of that actual residence.
 (3)Effect of subsectionNothing in this subsection— (A)confers on a citizen of Palau the right—
 (i)to establish residence necessary for naturalization under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.); or
 (ii)to petition for benefits for alien relatives under that Act; or
 (B)prevents a citizen of Palau from otherwise acquiring— (i)a right described in subparagraph (A); or
 (ii)lawful permanent resident alien status in the United States.
 (b)Acceptance of employmentAny person who meets the requirements of any category described in subsection (a)(2) shall be considered to have the permission of the Secretary of Homeland Security to accept employment in the United States.
 (c)Establishment of habitual residence in certain territories and possessionsThe right of a person who meets the requirements of any category described in subsection (a)(2) to establish habitual residence in a territory or possession of the United States may be subject to any nondiscriminatory limitation under any law (including regulations) of—
 (1)the United States; or (2)the applicable territory or possession of the United States.
							.
 (e)Continuing programs and lawsSection 105(f)(1)(B)(ix) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1)(B)(ix)) is amended by striking 2009 and inserting 2024.
			
